Citation Nr: 0410485	
Decision Date: 04/23/04    Archive Date: 04/30/04	

DOCKET NO.  98-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  

2.  Entitlement to service connection for primary alcoholism.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United 
States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from April 1973 to October 1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder is not shown to have 
been present in service, or for many years thereafter.  

2.  The veteran does not currently suffer from, nor does the 
evidentiary record support a diagnosis of, post-traumatic stress 
disorder.  

3.  During service, the veteran received a diagnosis of an 
impulsive character (i.e. personality) disorder.  

4.  Chronic alcoholism is not shown to have been present in 
service, or for a number of years thereafter.  

5.  The veteran's alcoholism is the result of his own willful 
misconduct, which is to say, alcohol abuse.  


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, to include post-
traumatic stress disorder, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.304(f) (2003).  

2.  The veteran's impulsive character (personality) disorder is 
not a disease or injury within the meaning of 
legislation/regulations governing the award of compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.127 (2003).  

3.  Chronic alcoholism was not incurred in or aggravated by active 
military service, nor is it a disease/disability for which, under 
governing law and regulations, service connection might 
appropriately be granted.  38 U.S.C.A. §§ 105(a), 1110 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).  The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  In August 2001 VA 
issued regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that the Pelegrini decision is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

In the case at hand, the rating action was promulgated in March 
1998 did the RO provide notice to the veteran regarding the duty 
to notify him of the evidence he must provide, and of the evidence 
which the VA would obtain on his behalf pursuant to the VCAA.  
Correspondence in July 2003 provided the veteran with 
opportunities to submit evidence, notified him of what evidence 
the VA had secured, what evidence was still required, provided 
notice of who was responsible for securing the evidence, and 
advised the veteran to submit any evidence or information he had.  
The veteran was also provided with a Statement and Supplemental 
Statement of the Case apprising him of various VA actions in his 
case, and the pertinent laws and regulations.  The Board further 
notes that throughout the claims process, the veteran was provided 
letters asking him to submit any service medical records in his 
possession, evidence showing continuity of treatment since 
discharge, specific information concerning claimed stressors, and 
information concerning dates of treatment and by whom he was 
treated, in letters dated in September 1997, July 1998 and 
February 1999.

The Board is cognizant of the United States Court of Appeals for 
Veterans Claims' (hereinafter, "the Court") recent holding in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) that Veterans 
Claims Assistance Act (VCAA) notice must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  The Court also held that the duty to 
notify provisions required the VA to request or tell the claimant 
to provide any evidence in the claimant's possession which 
pertains to the claim.  Pursuant to a recent decision of the 
Office of the General Counsel, Department of Veterans Affairs, it 
has been determined that the duty to notify provisions do not, in 
fact, require the VA to inform the veteran that he must provide 
any evidence in his possession pertaining to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421-22.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 ("The 
Secretary has failed to demonstrate that, in this case, lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the claimant was provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer, or before a Veterans Law Judge at the RO, or in 
Washington, D.C.  In point of fact, the veteran was scheduled for 
a hearing before a Veterans Law Judge in Washington, D.C., for 
which he failed to appear.  He has been provided with notice of 
the appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  In addition, the veteran was given 
ample time to respond.  Hence, notwithstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  

In addition, the RO has obtained VA and private treatment records, 
service medical records, verified a claimed stressor through 
USASCRUR, and obtained several VA examinations.  Under the facts 
of this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance the VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claims."  Conway v. Principi,  353 F.3d 
1369 (2004).  

Accordingly, the Board concludes it should proceed, as specific 
notice as to which party could or should obtain which evidence 
has, in effect, been provided, and no additional pertinent 
evidence appears forthcoming.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The claimant has had sufficient notice of the 
type of information needed to support his claims, and of the 
evidence necessary to complete the application.  Therefore, the 
duty to assist and notify as contemplated by the applicable 
provisions, including the VCAA, has been satisfied with respect to 
the issues on appeal.  Accordingly, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, (1993).  

Factual Background

In a service clinical record of November 1973, it was noted that 
the veteran had been involved in an automobile accident, striking 
his head on the windshield.  On physical examination, coordination 
and balance were good.  It was, however, noted that the veteran 
had alcohol on his breath.  

In an entry of early September 1974, it was noted that the veteran 
had injured his left hand while intoxicated.  Also noted were 
certain "emotional problems."  According to the veteran, on those 
occasions when he lost his temper, he was not sure whether he 
could control himself.  Also reported were complaints of 
depression and insomnia.  The veteran stated that he did not wish 
to work, and did not understand why he had come into the Air 
Force.  Apparently, the veteran had recently been involved in a 
divorce, and was afraid that he might lose his children.  Problems 
with increased drinking were noted.  

On subsequent evaluation for an unrelated medical problem in 
September 1974, it was noted that the veteran had numerous 
personal problems related to his recent divorce and the loss of 
custody of his children.  The veteran complained of increasingly 
impulsive and violent behavior due to his incompatibility with the 
Air Force, as well as problems arising from his being so far away 
from his two sons.  Reportedly, the veteran was divorced in 
October of 1973 following three and a half years of marriage.  The 
clinical impression was no psychiatric disorder.  Rather, the 
veteran was felt to be suffering from an impulsive character 
disorder.  Administrative separation was recommended.  

In a report of psychiatric evaluation dated in late September 
1974, it was noted that the veteran had received a diagnosis of 
impulsive character disorder.  Also noted was than an 
administrative separation had been recommended.  

Approximately two days later, the veteran was seen for what was 
described as a "sobriety exam."  Reportedly, the veteran was under 
the influence of alcohol.  However, no blood alcohol level was 
obtained.  

At the time of a service separation examination in mid-October 
1974, the veteran complained of trouble sleeping, depression, and 
"nervous trouble" related to family problems involving the breakup 
of his marriage and shipment overseas.  A psychiatric evaluation 
conducted at that time was within normal limits, and no pertinent 
diagnosis was noted.  

VA outpatient treatment records dated in February and March 1991 
reveal that the veteran was seen at that time for family therapy 
involving his abuse of alcohol.  In an entry of early March 1991, 
the veteran stated that he was having "a hard time" getting his 
wife to understand his mood swings, though he was working on the 
problem at his AA meetings.  

Private records of hospitalization dated in early July 1995 reveal 
that the veteran was seen at that time following a seizure.  At 
the time of admission, there was noted a long history of alcohol 
abuse.  Apparently, the veteran had presented to the emergency 
room after having been found lying on the floor in some blood in 
prison.  At that time, he was lethargic, and unaware of why he was 
there.  Apparently, the veteran had been admitted to prison two 
days earlier for violating a protective order regarding his wife.  
Also noted was that the veteran had been "binge drinking" for 
approximately two weeks.  The admitting diagnoses included alcohol 
withdrawal seizures, with a history of alcohol abuse and chronic 
alcoholic hepatitis, and depression.  

A private record of hospitalization covering the period from late 
November to early December 1995 reveals that the veteran was 
hospitalized at that time for status epilepticus.  At the time of 
admission, it was noted that the veteran had exhibited several 
generalized tonic clonic seizures in the emergency room, requiring 
treatment with medication.  Also noted was that the veteran had 
been admitted the previous July for a seizure consistent with 
alcohol-related factors.  

Private outpatient treatment records covering the period from 
November 1995 to May 1997 show treatment during that time for 
various problems, including alcohol abuse, depression, and 
anxiety.  In an entry of mid-January 1997, the veteran stated that 
he had been "dry," with the exception of New Year's Day, when he 
got drunk.  Further noted was that the veteran had experienced no 
seizure activity for approximately one year.  When questioned, the 
veteran stated that he had attempted to work a job at a 
convenience store, but was unable to tolerate it even part time.  
The pertinent diagnoses were depression/anxiety, and alcoholism.  

VA outpatient treatment records dated in August 1997 reveal that 
the veteran was seen at that time for an interview based on an 
account of "perceived" post-traumatic stress disorder.  
Apparently, the veteran had approached the interviewer regarding 
the documentation of information which could support a benefits 
claim.  According to the veteran, the basis for his post-traumatic 
stress disorder claim was the death of a very close friend in 
Cambodia almost three years prior to the veteran's entry upon 
active service.  This event, the veteran claimed, resulted in the 
subsequent development of "survivor guilt."  When further 
questioned, the veteran stated that he had grown up with the 
deceased individual, and that they "did everything together."  
Apparently, the veteran's friend was killed on June 1, 1970.  At 
that time, according to the veteran, he "flipped out," and became 
both depressed and withdrawn.  Feeling both grief and anger, the 
veteran attempted to enlist in one of the services, but was 
apparently prevented from doing so due to being classified "3A."  
However, he subsequently did manage to enlist in the Air Force.  
According to the veteran, his unresolved grief and anger 
contributed to his alcohol abuse, resulting in his being sent from 
his duty station in Italy to Germany, where a psychiatrist 
informed him that he had a "character defect."  

In a Report of Contact dated in November 1997, it was noted that 
the veteran's deceased friend was one Sergeant Douglas Raymond 
Ulm, who was killed in Cambodia on June 1, 1970.  Apparently, both 
Sergeant Ulm and the veteran were from Lebanon, Oregon.  Also 
noted was that Sergeant Ulm was listed in the Vietnam Veterans 
Book of Names.  

A VA outpatient treatment record dated in December 1997 was 
significant for diagnoses of major depressive disorder, not 
otherwise specified; rule out bipolar disorder; alcohol dependence 
in partial remission; and seizure disorder.  

VA outpatient treatment records dated in January 1998 show 
treatment at that time for various psychiatric problems.  In an 
entry of mid-January 1998, the veteran stated that he had been 
told by a psychologist that he suffered from survivor guilt.  
Approximately one week later, the veteran was described as a 
"functional alcoholic" who could work and also drink.  According 
to the veteran, he was unsure whether he could control his 
explosive personality disorder, which he described as "very 
dangerous."  

In late January 1998, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran stated that 
he considered himself a Vietnam veteran, though he had never gone 
to Vietnam.  Reportedly, the veteran's only friend had been killed 
in Vietnam, following which the veteran "signed up" to go to 
Vietnam to avenge his death.  Unfortunately, the veteran did not 
go to Vietnam, but rather ended up in Europe, where he was 
discharged after approximately one year for frequent fighting and 
problems with alcohol.  While in Italy, the veteran worked in the 
security police department.  When further questioned, the veteran 
stated that his work history had been impaired by alcohol, and 
that he was a chronic alcoholic.  However, he had been sober for 
the past seven months.  According to the veteran, he had always 
experienced interpersonal difficulties, and had been married and 
separated twice.  

Regarding the veteran's past, he stated that he had a "rough 
childhood."  Reportedly, the veteran's mother was 13 years old 
when he was born.  Also noted was that he was subject to neglect 
and verbal abuse.  Currently, the veteran complained of 
depression, as well as a low energy level and sleep disturbance.  
Additionally noted was a history of labile mood swings.  According 
to the veteran, his drug and alcohol history was significant for 
chronic alcohol abuse, as well as experimentation with illicit 
drugs.  When questioned, the veteran stated that he was not 
involved in any combat situations.  The examiner noted that, in 
fact, he did not appear to meet the criteria for post-traumatic 
stress disorder.  While he described nightmares regarding his 
friend who had died, in the absence of any clear traumatic 
situation in which he was directly involved, post-traumatic stress 
disorder was not likely, and "certainly not present."  The 
pertinent diagnoses were alcohol dependence in partial remission; 
depressive disorder, not otherwise specified, with mood lability, 
rule out bipolar disorder; and probable borderline versus mixed 
personality disorder.  In the opinion of the examiner, the veteran 
did not meet the criteria for post-traumatic stress disorder.  

During the course of VA outpatient treatment in late October 1998, 
the veteran stated that he had gone with one of his service 
colleagues to an area just outside Venice (Italy) for a drink at 
the beach.  Reportedly, the veteran and his friend had several 
drinks, with the result that his friend began to stagger.  With 
the assistance of another, the veteran carried his friend to a 
car.  According to the veteran, they did not take his friend to 
the hospital because they thought he was just asleep.  As it 
turned out, the veteran's friend had alcohol poisoning, and died 
while waiting in the car.  The psychologist noted that the veteran 
had been informed that his claim for service connection for post-
traumatic stress disorder had been denied because the death of his 
friend, Douglas Ulm, had occurred prior to his joining the 
military.  However, the psychologist noted that the veteran had 
been advised that this second trauma might be grounds for service 
connection for post-traumatic stress disorder.  When questioned by 
the psychologist, the veteran stated that he still felt that the 
death of his friend Douglas was more traumatic.  However, he 
experienced flashbacks of both incidents.  

In correspondence of November 1998, a private psychologist wrote 
that he had seen the veteran on a regular basis in 1992 and 1993.  
However, because he had not seen the veteran for more than two and 
a half years, he was unsure of his the veteran's present 
condition.  

In a VA outpatient treatment record of February 1999, it was noted 
that the veteran continued to have dreams "about going to 
Vietnam," though he had never gone to Vietnam during his period of 
active service.  

In correspondence of March 2001, the US Armed Services Center for 
the Research of Unit Records (USASCRUR) indicated that historical 
extracts submitted by the 40th Tactical Group, the higher 
headquarters of the 40th Security Police Flight verified that on 
June 14, 1974, the friend whom the veteran had described died from 
suffocation brought on by overexertion and overindulgence in 
alcohol.  

In April 2003, the veteran underwent examination by a board of two 
VA psychiatrists.  At the time of that examination, it was noted 
that the veteran's claims folder was available and had been 
reviewed.  Apparently, the majority of the veteran's history was 
obtained from his wife, inasmuch as the veteran had suffered a 
rather serious stroke.  In the past, the veteran had received a 
diagnosis of alcohol dependence in partial remission, as well as 
depressive disorder, and rule out bipolar disorder.  Also noted 
were multiple drug and alcohol rehabilitations over the years, 
with the longest period of sobriety being one year.  Reportedly, 
the veteran had been sober for approximately seven years.  
Regarding the veteran's military history, there was no evidence of 
any active combat.  Rather, the veteran had experienced certain 
significant events, including one in which a friend was killed in 
Vietnam.  However, the veteran himself was not in Vietnam.  
According to the veteran, he had witnessed the death of a friend 
from overexertion and alcohol intoxication.  However, there was no 
evidence that the veteran was experiencing any symptoms of post-
traumatic stress disorder.  

On review of the veteran's symptoms, there was no indication of 
any real bipolar disorder.  Currently, the veteran's mood was 
depressed, with the veteran himself indicating that he felt some 
depression.  According to the veteran, he suffered from low 
energy, poor concentration, and an "edgy" feeling, though his wife 
did not see this.  He complained of sleep disturbance, though his 
wife indicated that he seemed to sleep fine.  They did, however, 
sleep in different bedrooms.  At the time of examination, there 
was no evidence of any hallucinations or other psychotic symptoms.  
The veteran was not agitated, and there was no evidence of any 
homicidal ideation.  The veteran's concentration was poor, though 
it was felt this might be secondary to his stroke.  Judgment and 
insight appeared fair, though somewhat compromised.  In the 
opinion of the examiner, the veteran's most likely diagnosis was 
depressive disorder, not otherwise specified and rule out dementia 
secondary to stroke.  

Pertinent evidence of record, including the veteran's DD 214, is 
to the effect that, while in service, the veteran served as a 
security specialist.  Awards and commendations given the veteran 
include the National Defense Service Medal.  The veteran did not 
serve in the Republic of Vietnam.  

Analysis

The veteran in this case seeks service connection for an acquired 
psychiatric disorder, to include a post-traumatic stress disorder.  
In that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder required 
medical evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical evidence 
between current symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (effective prior to March 7, 1997.)  
Effective March 7, 1997, service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  See 64 Fed. Reg. 32807, 
32808 (June 18, 1999).  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to establish 
service connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. Brown, 6 
Vet. App. 283, 289 (1994).  Finally, personality disorders are not 
diseases or injuries within the meaning of applicable legislation 
governing the award of compensation benefits.  38 C.F.R. § 
3.303(c)(2003).  

In the present case, service medical records are entirely negative 
for evidence of post-traumatic stress disorder, or of any acquired 
psychiatric disorder for which service connection might 
appropriately be granted.  While during service, the veteran 
received a diagnosis of impulsive character disorder, for which it 
was recommended that he be administratively separated, that 
disability clearly falls within the realm of a "personality 
disorder," a disability for which, under the applicable law and 
regulations, service connection may not properly be granted.  See 
38 C.F.R. § 3.303(c) (2003).  In point of fact, the earliest 
clinical indication of the presence of a chronic acquired 
psychiatric disorder for which compensation might be granted is 
revealed by private records of hospitalization dated in 1995, more 
than 20 years following the veteran's discharge from service, at 
which time there were noted certain problems with "depression."  
While subsequent to that time, the veteran received other, varying 
psychiatric diagnoses, including depression, anxiety, and bipolar 
disorder, there is no indication that any of those disorders are 
in any way the result of some incident or incidents of the 
veteran's period of active military service.  

Regarding the veteran's claimed post-traumatic stress disorder, 
the Board notes that, at no time did the veteran serve in the 
Republic of Vietnam.  Nor is it otherwise alleged.  Rather, the 
veteran's argument is premised upon the fact that, prior to his 
entry upon active service, a close friend of his was killed in 
Vietnam, precipitating the development of a post-traumatic stress 
disorder.  Alternatively, the veteran argues that, while stationed 
in Italy, a friend with whom he had been drinking died as the 
result of overexertion and overindulgence in alcohol, thereby 
contributing to the development of his post-traumatic stress 
disorder.  

Regarding the first of these incidents, the Board observes that 
the reported "stressor," that is, the death of the veteran's close 
friend, would have occurred well in advance of the veteran's entry 
upon active service.  As such, it could not be a precipitating 
"stressor" for purposes of establishing service connection for 
post-traumatic stress disorder.  While the death of the veteran's 
friend in Italy has been verified by USASCRUR, there is no 
indication that the veteran has in the past or currently suffers 
from a post-traumatic stress disorder related to service.  In 
point of fact, more than one psychiatric examination has 
determined that the veteran does not suffer from symptoms of post-
traumatic stress disorder.  Under the circumstances, the veteran's 
claim for service connection for that disability, or for any other 
acquired psychiatric disability, must be denied.  

In addition to the above, the veteran seeks service connection for 
primary alcoholism.  In that regard, pertinent VA law provides 
that compensation shall not be paid where the disability in 
question is the result of a person's own willful misconduct, or 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1110 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301 (2003).  Moreover, the VA 
General Counsel has held that the Omnibus Budget Reconciliation 
Act of 1990 prohibits, effective for claims filed after October 
31, 1990 (as in this case), the payment of compensation for a 
disability which is the result of a veteran's own alcohol or drug 
abuse.  See VAOPGCPREC 2-98 (February 10, 1998).  

In the present case, service medical records do not demonstrate 
the existence of chronic primary alcoholism.  While on a number of 
occasions in service, it was noted that the veteran had apparently 
engaged in the use of alcohol, there is no indication that, while 
in service, or at separation, the veteran suffered from chronic 
alcoholism.  In point of fact, the earliest clinical indication of 
the presence of that disease/disability is revealed by VA 
outpatient treatment records dated in early 1991, almost 17 years 
following the veteran's discharge from service, at which time it 
was noted that the veteran was involved with Alcoholics Anonymous.  
In any case, based on the evidence of record, it is clear that the 
veteran's alcoholism was the result of abuse of alcohol, and, 
consequently, not incurred in the line of duty.  Under the 
circumstances, and given the legislative/regulatory bar currently 
in effect, service connection for chronic primary alcoholism must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.  

Service connection for primary alcoholism is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



